Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
——————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR
TRUSTEES EDWIN L. CHRISTIAN, CHRISTOPHER T.
CONFREY, JOHN CRONIN, JOSEPH BYRNE, KENNETH                              COMPLAINT
KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO AND
WILLIAM TYSON and INTERNATIONAL UNION OF                                 CV-19-5137
OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, BY
ITS BUSINESS MANAGER EDWIN L. CHRISTIAN,

                                    Plaintiffs,

               -against-

SKANSKA KOCH-KIEWIT, A JOINT VENTURE, SKANSKA
KOCH, INC. and KIEWIT INFRASTRUCTURE CO.,

               Defendants.
——————————————————————————X

       Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING AND LABOR

MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO (“LOCAL 14 TRUST FUNDS”) and

Plaintiff INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-

CIO (“LOCAL 14”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for their

Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 (“LMRA”) to recover annuity,

voluntary annuity, pension, welfare, training and labor management cooperation trust fund
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 2 of 10 PageID #: 2



contributions along with dues assessment and defense fund payments owed to a labor

organization based upon the breach of the terms and conditions of a collective bargaining

agreement by Defendants SKANSKA KOCH-KIEWIT, A JOINT VENTURE (the “JOINT

VENTURE”), SKANSKA KOCH, INC. (“SKANSKA KOCH”) and KIEWIT

INFRASTRUCTURE CO. (“KIEWIT”).

                                 JURISDICTION & VENUE

       2.     The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.     Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14 are all

administered from offices located at 159-18 Northern Boulevard in Flushing, County of Queens,

State of New York.

                                        THE PARTIES

       4.     Plaintiffs LOCAL 14 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.     Plaintiffs EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN

CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL

SALGO and WILLIAM TYSON are Trustees of Plaintiffs LOCAL 14 ANNUITY, PENSION,

WELFARE & TRAINING FUNDS and are “fiduciaries” within the meaning of Section 3(21) of

ERISA, 29 U.S.C. § 1002(21).
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 3 of 10 PageID #: 3



          6.    Plaintiffs EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN

CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL

SALGO and WILLIAM TYSON are Trustees of Plaintiff LOCAL 14 LABOR MANAGEMENT

COOPERATION TRUST FUND and are “fiduciaries” within the meaning of Section 501 of the

Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 501 and the common law of

trusts.

          7.    Plaintiffs LOCAL 14 ANNUITY and PENSION FUNDS are employee pension

benefit plans within the meaning of Section 3(2) of the ERISA, as amended, 29 U.S.C. § 1002(2)

and established for the purpose of providing retirement income to eligible participants.

          8.    Plaintiffs LOCAL 14 WELFARE and TRAINING FUNDS are employee welfare

benefit plans within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical and skill improvement benefits to eligible participants.

          9.    Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS

constitute multi-employer/employee benefit plans within the meaning of Sections 3(3) and 3(37)

of ERISA, 29 U.S.C. §§ 1002(3) and (37).

          10.   Plaintiff LOCAL 14 LABOR MANAGEMENT COOPERATION TRUST FUND

is a labor management cooperation trust fund as defined under the Labor-Management

Cooperation Act of 1978, 29 U.S.C. § 186(c)(9) and Section 501(c)(5) of the Internal Revenue

Code.

          11.   Plaintiff LOCAL 14 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 4 of 10 PageID #: 4



       12.     Plaintiff EDWIN L. CHRISTIAN is the Business Manager and chief executive

officer of Plaintiff LOCAL 14.

       13.     Upon information and belief, Defendant JOINT VENTURE was and still is a New

York corporation with its principal place of business located at 75-20 Astoria Boulevard, Suite

200, East Elmhurst, New York.

       14.     Upon information and belief, Defendant JOINT VENTURE was and still is a

foreign corporation duly licensed to do business in the State of New York.

       15.     Upon information and belief, Defendant JOINT VENTURE was and still is a

foreign corporation doing business in the State of New York.

       16.     Upon information and belief, Defendant SKANSKA KOCH was and still is a

New York corporation with its principal place of business located at 400 Roosevelt Avenue,

Carteret, New Jersey.

       17.     Upon information and belief, Defendant SKANSKA KOCH was and still is a

foreign corporation duly licensed to do business in the State of New York.

       18.     Upon information and belief, Defendant SKANSKA KOCH was and still is a

foreign corporation doing business in the State of New York.

       19.     Upon information and belief, Defendant KIEWIT was and still is a New York

corporation with its principal place of business located at 470 Chestnut Ridge Road, 2nd Floor,

Woodcliff Lake, New Jersey.

       20.     Upon information and belief, Defendant KIEWIT was and still is a foreign

corporation duly licensed to do business in the State of New York.
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 5 of 10 PageID #: 5



       21.     Upon information and belief, Defendant KIEWIT was and still is a foreign

corporation doing business in the State of New York.

       22.     Upon information and belief, Defendants SKANSKA KOCH and KIEWIT

entered into a Joint Venture Agreement whereby Defendant JOINT VENTURE was established

for the purpose of undertaking certain economic activity in the New York City heavy

construction industry.

       23.     Upon information and belief, Defendants SKANSKA KOCH and KIEWIT are

equal partners in the Joint Venture.

       24.     Upon information and belief, Defendant SKANSKA KOCH is the managing

partner of Defendant JOINT VENTURE and primarily responsible for the supervision over the

performance of the construction project contracts obtained through the Joint Venture, providing

for project personnel, maintaining bank accounts and accounting records, obtaining bonding and

insurance, and paying wages and fringe benefit contributions.

       25.     Upon information and belief, Defendants SKANSKA KOCH and KIEWIT are

jointly and severally liable for the activities of Defendant JOINT VENTURE.

       26.     Upon information and belief, Defendants JOINT VENTURE, SKANSKA KOCH

and KIEWIT are employers within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5)

and Section 301 of the LMRA, 29 U.S.C. § 185.

                               BACKGROUND INFORMATION

       27.     At all times relevant hereto, Plaintiff LOCAL 14 and Defendant JOINT

VENTURE have been parties to a collective bargaining agreement entitled the “G.C.A. - Heavy

Construction, Excavation, Dockbuilding and Foundation Work, Building Foundation Work,
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 6 of 10 PageID #: 6



Paving and Road Building Work, Utility Work, Tunnel Work - Operating Engineers Locals

14-14B & 15-15A” due to said Defendant’s status as a member of the General Contractors

Association of New York, Inc. (hereafter referred to as the “Collective Bargaining Agreement”)

and said Defendant has agreed to be bound by the terms and conditions thereof.

       28.       Pursuant to the terms of the Collective Bargaining Agreement, Defendant JOINT

VENTURE is obligated to remit, at specified rates, annuity, voluntary annuity, pension, welfare,

training and labor management cooperation trust fund contributions along with dues assessment

and defense fund payments based upon each regular or straight and double time hour of work

performed by those employees covered by the Collective Bargaining Agreement.

       29.       Pursuant to the terms of the Collective Bargaining Agreement, all such

contributions and payments as identified in paragraph 28, above, are required to be remitted

though the purchase of stamps from the Fund Office for Plaintiffs LOCAL 14 TRUST FUNDS.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       30.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 29 inclusive with the same force and effect as though more fully set forth at

length herein.

       31.       In accordance with the Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 14 TRUST FUNDS, Defendant JOINT VENTURE

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required contribution payments to Plaintiffs LOCAL 14 TRUST
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 7 of 10 PageID #: 7



FUNDS and Plaintiff LOCAL 14 in accordance with the Collective Bargaining Agreement for

the period of March 1, 2016 through October 31, 2018.

       32.      That on or about August 13, 2019, the results of said audit were detailed by the

auditor for Plaintiffs which determined that Defendant JOINT VENTURE had failed to provide

the contractually required annuity, voluntary annuity, pension, welfare and training contributions

with interest, labor management cooperation trust fund contributions, dues assessment and

defense fund payments for the period of March 1, 2016 through October 31, 2018 in the amount

of $6,773.04.

       33.      Defendant JOINT VENTURE has failed to pay any portion of the outstanding

amount owed in annuity, voluntary annuity, pension, welfare and training contributions with

interest totaling $6,382.44.

       34.      Defendant JOINT VENTURE has failed to pay any portion of the outstanding

amount owed in dues assessment, defense fund and labor management cooperation trust fund

payments totaling $390.60.

       35.      Upon information and belief, Defendants SKANSKA KOCH and KIEWIT, in

their capacities as the members of the Joint Venture are liable for the failure of Defendant JOINT

VENTURE to provide the contractually required annuity, voluntary annuity, pension, welfare

and training contributions with interest, along with the required labor management cooperation

trust fund, dues assessment and defense fund payments for the period of March 1, 2016 through

October 31, 2018 in the amount of $6,773.04

       36.      Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendants JOINT VENTURE, SKANSKA
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 8 of 10 PageID #: 8



KOCH and KIEWIT, said Defendants are jointly and severally liable to Plaintiffs LOCAL 14

TRUST FUNDS and Plaintiff LOCAL 14, collectively, in the amount of $6,773.04.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       37.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 36 inclusive with the same force and effect as though more fully set forth at

length herein.

       38.       The failure of Defendant JOINT VENTURE to make the required annuity,

voluntary annuity, pension, welfare and training contribution payments with interest to Plaintiffs

LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS for the period audited of

March 1, 2016 through October 31, 2018 in the amount of $6,382.44 is a violation of Section

515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit contributions

in accordance with the terms and conditions of the applicable collective bargaining agreement.

       39.       Upon information and belief, Defendants SKANSKA KOCH and KIEWIT in

their capacities as the members of the Joint Venture are liable for the failure of Defendant JOINT

VENTURE to remit payment of the required annuity, voluntary annuity, pension, welfare and

training contributions with interest in the amount of $6,382.44 for the period audited of March 1,

2016 through October 31, 2018 pursuant to Section 515 of ERISA, 29 U.S.C. § 1145.

       40.       Defendants JOINT VENTURE, SKANSKA KOCH and KIEWIT remain

delinquent in making the proper contribution payments and have failed to pay any portion of the

outstanding contributions owed to Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS as detailed above.
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 9 of 10 PageID #: 9



       41.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       42.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendants JOINT VENTURE, SKANSKA KOCH and KIEWIT and

as a result thereof having violated Section 515 of ERISA, 29 U.S.C. § 1145, said Defendants are

jointly and severally liable to Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS in the amount of $6,382.44, together with accumulated interest on the

unpaid and/or untimely paid principal amount due and owing, statutory damages, reasonable

attorneys’ fees as well as the costs and disbursements incurred in this action pursuant to Section

502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14 demand

judgment on the First Cause of Action as against Defendants SKANSKA KOCH-KIEWIT, A

JOINT VENTURE, SKANSKA KOCH, INC. and KIEWIT INFRASTRUCTURE CO., jointly

and severally, in the amount of annuity, voluntary annuity, pension, welfare and training

contributions with interest along with labor management cooperation trust fund contributions,

dues assessment and defense fund payments due and owing totaling $6,773.04, together with

prejudgment interest thereon.
Case 1:19-cv-05137-MKB-JO Document 1 Filed 09/10/19 Page 10 of 10 PageID #: 10



       WHEREFORE, Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS demand judgment on the Second Cause of Action as against Defendants

SKANSKA KOCH-KIEWIT, A JOINT VENTURE, SKANSKA KOCH, INC. and KIEWIT

INFRASTRUCTURE CO., jointly and severally, in the amount of annuity, voluntary annuity,

pension, welfare and training contributions with interest due and owing in the amount of

$6,382.44, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by Defendant, in accordance with Section 502(g)(2)(B) of ERISA,
              29 U.S.C. § 1132(g)(2)(B);

           2. Statutory damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C.
              § 1132(g)(2)(C);

           3. Attorneys’ fees, costs and disbursements in accordance with Section 502(g)(2)(D)
              of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       September 10, 2019

                                            Respectfully submitted,

                                            BRADY McGUIRE & STEINBERG, P.C.

                                     By:    /s/ James M. Steinberg

                                            James M. Steinberg, Esq.
                                            Attorneys for Plaintiffs I.U.O.E. Local 14-14B
                                            Trust Funds and Plaintiff I.U.O.E. Local 14-14B
                                            303 South Broadway, Suite 234
                                            Tarrytown, New York 10591
                                            (914) 478-4293
